Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 21-37 are allowed.  Claims 1-20 have been canceled by the amendment fled on 5/24/2021 and new claim 21-37 added by the amendment filed on 5/242021 

The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 5/24/2021 regarding claims 21-37 are persuasive.  The prior art of the record particularly fails to teach or fairly suggest in combination with the other elements and features of the claimed invention regarding claims 21-37, a method, a system and one or more  non-transitory computer readable storage  media comprising: during execution of the dynamic plan, as part of execution of the prescriptive plan, and performance of at least one of the one or more prescriptive tasks, receiving sensor data; automatically interpreting the sensor data to detect an event; automatically generating an inference as to an impact of the event; based at least in part on the inference, automatically deciding to revise the dynamic plan via issuance of a call to the tactical planner or to revise the prescriptive plan via issuance of a call to the domain planner; responsive to deciding to revise the dynamic plan, automatically generating, via the tactical  lanner, a revised dynamic plan; and automatically executing the revised dynamic plan to progress the execution of the prescriptive plan for the well construction process.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is 571-272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





//RAMESH B PATEL/ Primary Examiner, Art Unit 2119